DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 11/14/2022 is acknowledged.  
3.	Claims 1, 10 and 11 have been cancelled.
4.	New claim 18 has been added.
5.	Claims 2-9 and 12-18 are pending in this application.
6.	Claims 2-9, 13 and 18 remain/are withdrawn from consideration as being drawn to non-elected species.  
7.	Applicant elected without traverse Group 2 (claims 2-17) and elected without traverse a composition comprising peptide P9 (AKAQYGLGKGQGVAPDLILYRMAAT QG), not fused to any additional peptides or polypeptides, unmodified and without an additional therapeutic agent as species of composition; rectal administration as species of route of administration; and for the treatment of hyperoxaluria as species of subject condition in the reply filed on 7/14/2022.  
	Please note: a composition comprising peptide P9 (AKAQYGLGKGQGVAPDLIL YRMAATQG), not fused to any additional peptides or polypeptides, unmodified and without an additional therapeutic agent as the elected species of composition does not read on instant claims.  In the instant case, the amino acid sequence of peptide P9 (AKAQYGLGKGQGVAPDLILYRMAATQG) in the elected species of composition is less than 80% identical to any one of SEQ ID NOs: 8, 11-39, 41-43, 45 and 46.  The highest sequence identify between SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 and peptide P9 is between instant SEQ ID NO: 13 and P9, which is about 77%, as shown below with Query being instant SEQ ID NO: 13, and Sbjct being peptide P9: 
    PNG
    media_image1.png
    154
    689
    media_image1.png
    Greyscale
.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 2 is drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.  A search was conducted on the elected species; and a composition comprising peptide P9 (AKAQYGLGKGQGVAPDLILYRMAATQG), not fused to any additional peptides or polypeptides, unmodified and without an additional therapeutic agent as the elected species of composition appears to be free of prior art.  However, prior art was found for rectal administration as the elected species of route of administration; and for the treatment of hyperoxaluria as the elected species of subject condition.  A search was extended to the genus in claim 14; and prior art was found.  Claims 2-9, 13 and 18 remain/are withdrawn from consideration as being drawn to non-elected species.  Claims 12 and 14-17 are examined on the merits in this office action. 

Withdrawn Objections 
8.	All the objections set forth in the previous office action are hereby withdrawn in view of Applicant's amendment to the sequence listing, the specification and the claim.
Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 12 and 14-17 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
11.	(Revised due to Applicant's amendment to the claim) Claim 14 recites "SEQ ID NOs: 8, 11-39, 41-43, 45, and 46”.  However, SEQ ID NOs: 39, 41, 43 and 45 disclosed on page 39, Table 11 of instant specification are inconsistent with SEQ ID NOs: 39, 41, 43 and 45 disclosed in the sequence listing filed on 11/14/2022.  As an example, SEQ ID NO: 39 disclosed in instant specification has N-terminal acetylation.  Therefore, the metes and bounds of instant claim 14 is vague and indefinite.    
	Furthermore, claim 14 recites "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46".  With regards the term "peptide", the instant specification discloses that "As used herein, the term "peptide" refers a short polymer of amino acids linked together by peptide bonds. In contrast to other amino acid polymers (e.g., proteins,
polypeptides, etc.), peptides are of about 50 amino acids or less in length." (see page 7, lines 20-22 of instant specification).  With regards to the term "about", the instant specification fails to define it.  Therefore, the term "about" is interpreted as what is generally accepted in the art, which is ± 10% of the number.  Thus, according to the definition of the term "peptide" in instant specification, peptide is no more than 55 amino acids in length.  However, instant SEQ ID NO: 36 is 80 amino acids in length, instant SEQ ID NO: 37 is 98 amino acids in length, and instant SEQ ID NO: 38 is 87 amino acids in length.  For a Sel1-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of instant SEQ ID NO: 36, 37 or 38, the length of such Sel1-derived peptide would be longer than 55 amino acids.  Therefore, it is unclear what is encompassed within the recited "a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46".  Thus, the metes and bounds of instant claim 14 is vague and indefinite.  
Because claims 12 and 15-17 depend from indefinite claim 14 and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	In addition, for the purpose of this examination and applying art, the Examiner is interpreting "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46" recited in instant claim 14 broadly includes a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 (see MPEP § 2173.06 II).

Response to Applicant's Arguments
12.	Applicant argues that "claims 12, 14, 15, and 17 are amended to address the issues raised."
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, Applicant's amendment fails to address all the issues set forth in the previous office action.  Furthermore, Applicant's amendment to instant claim 14 introduces additional indefinite issue into claim 14.  Therefore, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
14.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
15.	(Revised due to Applicant's amendment to the claim) Claims 12 and 14-17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 12 and 14-17 are drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46. 
The genus of instant claimed pharmaceutical composition is extremely broadly, including any pharmaceutical composition comprising any peptide that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.
According to instant specification, peptides of instant SEQ ID NOs: 5-35 are predicted Sel1-like repeat (SLR) domain of various Sel1 protein; peptides of instant SEQ ID NOs: 36-38 are tetratricopeptide repeat (TPR) sequences; and peptides of instant SEQ ID NOs: 39-46 are various modified forms of instant SEQ ID NOs: 12 and 13.
And further according to instant specification, the instant claimed pharmaceutical composition and/or peptide stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 as examples of the peptide in instant claimed pharmaceutical composition.
Furthermore, peptides of instant SEQ ID NOs: 5-15 and 39-46 are tested in the working examples in instant specification.  And the instant specification discloses that peptides of instant SEQ ID NOs: 5-7, 9, 10, 40 and 44 do not have the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
However, the only difference between peptide of instant SEQ ID NO: 12 and peptide of instant SEQ ID NO: 40 is the amino acid at position 15, which is G in instant SEQ ID NO: 12 and d-Ala in instant SEQ ID NO: 40.  Similarly, the only difference between peptide of instant SEQ ID NO: 13 and peptide of instant SEQ ID NO: 44 is the amino acid at position 16, which is G in instant SEQ ID NO: 13 and d-Ala in instant SEQ ID NO: 44.  Therefore, according to the data presented in instant specification, one amino acid substitution in either instant SEQ ID NO: 12 or 13 abolish the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.). 
Taken all these together, other than the limited examples, the instant specification fails to disclose the effect of either altering the amino acid sequence or the length of any one of the peptide of instant claimed SEQ ID NO: 8, 11-39, 41-43, 45, and 46 on the functional characteristics of being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).  The instant specification does not describe a general correlation between structure and function for the claimed genus of a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine the effect of either altering the amino acid sequence or the length of any one of the peptide of instant claimed SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 on the functional characteristics of being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).  
With regards to the instant claimed pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.), Hassan et al (US 2020/0188451 A1, cited and enclosed in the previous office action) teach various Oxalobacter formigenes (Of)-derived factors comprising the amino acid sequence of at least one of instant SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 stimulate the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.), for example, Abstract; Figures 1-4, pages 7-8, Table 1; and claims 1 and 7-13.  However, Hassan et al do not teach which part of the various Oxalobacter formigenes (Of)-derived factors is the functional part of the protein.  
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein/peptide can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282, cited and enclosed in the previous office action) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472, cited and enclosed in the previous office action).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.), they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine the effect of either altering the amino acid sequence or the length of any one of the peptide of instant claimed SEQ ID NO: 8, 11-39, 41-43, 45, and 46 on the functional characteristics of being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
(d) representative number of samples:
In the instant case, the genus of instant claimed pharmaceutical composition is extremely broadly, including any pharmaceutical composition comprising any peptide that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 as examples of the peptide in instant claimed pharmaceutical composition.
Furthermore, peptides of instant SEQ ID NOs: 5-15 and 39-46 are tested in the working examples in instant specification.  And the instant specification discloses that peptides of instant SEQ ID NOs: 5-7, 9, 10, 40 and 44 do not have the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
However, the only difference between peptide of instant SEQ ID NO: 12 and peptide of instant SEQ ID NO: 40 is the amino acid at position 15, which is G in instant SEQ ID NO: 12 and d-Ala in instant SEQ ID NO: 40.  Similarly, the only difference between peptide of instant SEQ ID NO: 13 and peptide of instant SEQ ID NO: 44 is the amino acid at position 16, which is G in instant SEQ ID NO: 13 and d-Ala in instant SEQ ID NO: 44.  Therefore, according to the data presented in instant specification, one amino acid substitution in either instant SEQ ID NO: 12 or 13 abolish the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.). 
Considering the broadness of the genus of instant claimed pharmaceutical composition, the instant specification fails to provide sufficient examples to describe the entire genus of pharmaceutical composition comprising a peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.) claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of pharmaceutical composition comprising any peptide that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 being one that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.); and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Applicant's Arguments
16.	Applicant argues that "Applicant has amended claim 14 to require that a peptide comprises a sequence that is at least 80% identical to the recited sequences (an increase from 60%). Additionally, the recited sequences have been amended to remove peptide sequences that were demonstrated to be non-functional or to not stimulate oxalate transport."
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, Applicant's amendment to the claim is insufficient to overcome instant rejection.  For example, as stated in Section 15 above, the instant specification discloses that peptides of instant SEQ ID NOs: 5-7, 9, 10, 40 and 44 do not have the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
However, the only difference between peptide of instant SEQ ID NO: 12 and peptide of instant SEQ ID NO: 40 is the amino acid at position 15, which is G in instant SEQ ID NO: 12 and d-Ala in instant SEQ ID NO: 40.  Similarly, the only difference between peptide of instant SEQ ID NO: 13 and peptide of instant SEQ ID NO: 44 is the amino acid at position 16, which is G in instant SEQ ID NO: 13 and d-Ala in instant SEQ ID NO: 44.  Therefore, according to the data presented in instant specification, one amino acid substitution in either instant SEQ ID NO: 12 or 13 abolish the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).  Furthermore, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein/peptide can have dramatic effects on the protein’s function.  This also confirmed by the data presented in instant specification.
Taken all these together, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 102(a)(1)
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
19.	 (Revised due to Applicant's amendment to the claim) Claims 12 and 14-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvans et al (Am Soc Nephrol, 2017, 28, pages 876-887, filed with IDS), and as evidenced by Hassan et al (US 2020/0188451 A1, cited and enclosed in the previous office action).
The instant claims 12 and 14-17 are drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.
Please note: as stated in Section 11 above, for the purpose of this examination and applying art, the Examiner is interpreting "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46" recited in instant claim 14 broadly includes a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 (see MPEP § 2173.06 II).
Arvans et al, throughout the literature, teach a method of stimulating oxalate transport in a subject suffering from hyperoxaluria, wherein the method comprises administering a Oxalobacter formigenes culture conditioned medium(CM) as a pharmaceutical composition to the subject via rectal administration, for example, Abstract; page 883, Figure 11 and right column, the 2nd paragraph; and page 884, right column, Section "Rectal Administration of O. formigenes OM or CM".  It reads on rectal administration as the elected species of route of administration, and for the treatment of hyperoxaluria as the elected species of subject condition.  And as evidenced by Hassan et al, the Oxalobacter formigenes culture conditioned medium(CM) in Arvans et al is a pharmaceutical composition comprising various Sel1 proteins that comprise a Sel1-derived peptide that is at least 80% identical to the amino acid sequence of any one of instant SEQ ID NOs: 8, 11-39, 41-43, 45, and 46, wherein the composition is not a product of nature recited in instant claim 14 (see for example, pages 1-2, paragraph [0007]; pages 7-8, paragraph [0051] and Table 1; pages 13-14, paragraph [0092]-[0094]; and claims 1, 3, 12 and 13).  As an example, according to Hassan et al, the Sel1 protein of SEQ ID NO: 8 in the Oxalobacter formigenes culture conditioned medium(CM) comprises the amino acid sequence of instant SEQ ID NOs: 32 and 33.  Therefore, the method in Arvans et al meets the limitations of instant claims 12 and 14-16.  Arvans et al further teach hyperoxaluria is a major risk factor for kidney stones, and 70%–80% of kidney stones are composed of calcium oxalate, for example, page 876, left column, the 1st paragraph.  Therefore, one of ordinary skilled in the art would understand and immediately envision the method in Arvans et al reduces the subject's risk of calcium oxalate kidney stone.  It meets the limitation of instant claim 17.
Since the reference teaches all the limitations of instant claims 12 and 14-17, the reference anticipates instant claims 12 and 14-17.

Response to Applicant's Arguments
20.	Applicant argues "Applicant notes that the present claims recite "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sell)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46." By the plain language of the claim, the pharmaceutical composition comprises a "peptide." The specification defines the term "peptide" as "a short polymer of amino acids linked together by peptide bonds. In contrast to other amino acid polymers (e.g., proteins, polypeptides, etc.), peptides are of about 50 amino acids or less in length." The Sel-1 proteins of Hassan are not about 50 amino acids or less, and therefore do not meet the claim limitation. In light of the above, Applicant respectfully requests that the rejection be withdrawn."
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to bring Applicant's attention to Section 11 above.  In the instant case, due to the fact that instant claims 12 and 14-17 are indefinite, for the purpose of this examination and applying art, the Examiner is interpreting "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46" recited in instant claim 14 broadly includes a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 (see MPEP § 2173.06 II).
	Therefore, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

23.	(Revised due to Applicant's amendment to the claim) Claims 14-17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516.
Please note: as stated in Section 11 above, for the purpose of this examination, the Examiner is interpreting "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46" recited in instant claim 14 broadly includes a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 (see MPEP § 2173.06 II).
24.	Instant claims 14-17 are drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.  
	Furthermore, with regards to the limitation "wherein the subject suffers from or is at risk for hyperoxaluria and/or hyperoxalemia" recited in instant claim 16, in the instant case, the instant specification fails to define a subject at risk for hyperoxaluria and/or hyperoxalemia.  Therefore, in the broadest reasonable interpretation, the subject recited in instant claim 16 broadly includes any subject.  
25.	Claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516 are drawn to a method of stimulating oxalate transport in a human subject comprising administering to the human subject a purified protein having (i) at least 90% sequence identity and (ii) 100% sequence similarity with a sequence selected from SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 28, SEQ ID NO: 30, SEQ ID NO: 32, SEQ ID NO: 34, SEQ ID NO: 36, SEQ ID NO: 38, SEQ ID NO: 40, SEQ ID NO: 42, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 48, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 60, SEQ ID NO: 62, SEQ ID NO: 64, SEQ ID NO: 66, SEQ ID NO: 68, SEQ ID NO: 70, SEQ ID NO: 72, SEQ ID NO: 74, SEQ ID NO: 76, SEQ ID NO: 78, SEQ ID NO: 80, SEQ ID NO: 82, SEQ ID NO: 84, SEQ ID NO: 86, and SEQ ID NO: 88.
	Various purified proteins recited in claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516 comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46.  As an example, SEQ ID NO: 8 recited in claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516 comprises the amino acid sequence of instant SEQ ID NOs: 32 and 33.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
26.	Applicant argues that "As noted above, the present claims require a peptide, while the cited reference teaches full-length proteins."
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to bring Applicant's attention to Section 11 above.  In the instant case, due to the fact that instant claims 14-17 are indefinite, for the purpose of this examination, the Examiner is interpreting "a pharmaceutical composition comprising a suppressor-enhancer of lin 1 (Sel1)-derived peptide comprising a sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46" recited in instant claim 14 broadly includes a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence that is at least 80% identical to the amino acid sequence of any one of SEQ ID NOs: 8, 11-39, 41-43, 45, and 46 (see MPEP § 2173.06 II).  Therefore, the rejection is deemed proper.  And, until a proper terminal disclaimer is filed and approved by the Office, the double patenting rejection is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658